Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “supply source” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The October 25, 2022 amendments to claims 1 and 13 are not supported by Applicant’s specification as originally filed. As further noted above in the drawing objections, Applicant’s drawings and specification do not support the negative limitations as claimed in at least because the claimed “supply source”, and connections thereto, are not shown or discussed in the specification as-filed.
Specification
The amendment filed October 25, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: See above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawamorita; Shinobu et al. (US 20170253971 A1) in view of, if necessary, Sasaki; Takafumi et al. (US 20120315767 A1). Kawamorita teaches a gas introduction structure for supplying a processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) into a vertically-elongated processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), comprising: a processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (any one of 161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) and extending along a vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) configured so that the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) is introduced from a lower end (bottom of 132i; Figure 16) toward an upper end (top of 132i+122g/1223a; Figure 16) of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7); a dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (any other 161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of a dilution gas ([0034]-[0035]; Ar,He-[0078]) and extending along the vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) configured to bring an inside of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) into communication with an inside of the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) connecting at least an upper portion (112d; Figure 16) of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) that is closer to the upper end (top of 132i+122g/1223a; Figure 16) than the lower end (bottom of 132i; Figure 16) of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), wherein the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) is not connected (based on flow spliiter 210, 171-173 open/closed states) to the supply source (161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of the dilution gas ([0034]-[0035]; Ar,He-[0078]), wherein the dilution gas ([0034]-[0035]; Ar,He-[0078]) supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) is not connected (based on flow spliiter 210, 171-173 open/closed states) to the supply source (any one of 161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]), and wherein the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) has a plurality of gas discharge holes (152; Figure 16) formed along the vertical direction between the lower end (bottom of 132i; Figure 16) and the upper portion (112d; Figure 16), and is configured to supply the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) diluted with the dilution gas ([0034]-[0035]; Ar,He-[0078]) through the gas discharge holes (152; Figure 16), as claimed by claim 1. Applicant’s amended claim requirement of “…to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7)…” is considered a claim requirement of intended use in the pending apparatus claims. Kawamorita illustrates Kawamorita’s mixed gas generating part 200 and flow splitter 210 Figures 3 and 14 with flow rate control for plenums (131a-133a; Figure 4A, 131i-133i; Figure 16) – “…to perform control of flow rates…” ([0131]), “…at individually set flow rates.” ([0134]). The claimed “from the” is met based on the relative flow rates for the illustated plenums.
Kawamorita further teaches:
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is provided in plural numbers (1222a,1212a; Figure 16) and the plurality of connection portions (1222a,1212a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4) is provided along the vertical direction of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 3
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is formed in a pipe shape, as claimed by claim 4
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is formed to extend along the vertical direction of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 5
The structure of claim 1, wherein the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) is a raw material gas, as claimed by claim 8
The structure of claim 8, wherein the raw material gas is introduced into the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) heated to a temperature (“heating part (not shown)”; [0117]) equal to or higher than a thermal decomposition temperature (“heating part (not shown)”; [0117]) of the raw material gas through the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 9. Applicant’s “thermal decomposition temperature” is a function of the physical properties of the raw material gas and is thus not considered a structural limitation.
The structure of claim 1, wherein the dilution gas ([0034]-[0035]; Ar,He-[0078]) ([0034]-[0035]; Ar,He-[0078]) is an inert gas or a hydrogen gas, as claimed by claim 10
The structure of claim 1, wherein a heater (“heating part (not shown)”; [0117]) configured to heat the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) is provided on an outer periphery side of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), as claimed by claim 11
The structure of claim 1, wherein the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) is configured to accommodate a plurality of substrates held in a shelf shape by a substrate holder (434; Figure 14), as claimed by claim 12
A thermal processing apparatus (Figure 14) comprising: a vertically-elongated processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); a gas introduction structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) configured to supply a processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) into the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); an exhauster (472,474; Figure 14) configured to exhaust the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) existing in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a heater (“heating part (not shown)”; [0117]) arranged on an outer periphery side of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), wherein the gas introduction structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) includes: a processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (any one of 161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) and extending along a vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) configured so that the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) is introduced from a lower end (bottom of 132i; Figure 16) toward an upper end (top of 132i+122g/1223a; Figure 16) of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), a dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) connected (via “flow splitter 210”; Figure 14; [0073],[0119]) to a supply source (any other 161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of a dilution gas ([0034]-[0035]; Ar,He-[0078]) and extending along the vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) configured to bring an inside of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) into communication with an inside of the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) connecting at least an upper portion of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) that is closer to the upper end (top of 132i+122g/1223a; Figure 16) than the lower end (bottom of 132i; Figure 16) of the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), wherein the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) is not connected (based on flow spliiter 210, 171-173 open/closed states) to the supply source (161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of the dilution gas ([0034]-[0035]; Ar,He-[0078]), wherein the dilution gas ([0034]-[0035]; Ar,He-[0078]) supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) is not connected (based on flow spliiter 210, 171-173 open/closed states) to the supply source (any one of 161-163; Figure 3; 456; Figure 14; see common 200, 210; Figure 3, 14; [0034]-[0036]-Not shown by Applicant’s Figures) of the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]), and wherein the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) has a plurality of gas discharge holes (152; Figure 16) formed along the vertical direction between the loweer end and the upper portion (112d; Figure 16), and is configured to supply the processing gas ([0034]-[0035]; ozone-[0077]; DMAS-[0084]; “vaporized raw materials”; [0134]) diluted with the dilution gas ([0034]-[0035]; Ar,He-[0078]) through the gas discharge holes (152; Figure 16), as claimed by claim 13. As above, Applicant’s amended claim requirement of “…to supply the dilution gas ([0034]-[0035]; Ar,He-[0078]) from the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7)…” is considered a claim requirement of intended use in the pending apparatus claims. Kawamorita illustrates Kawamorita’s mixed gas generating part 200 and flow splitter 210 Figures 3 and 14 with flow rate control for plenums (131a-133a; Figure 4A, 131i-133i; Figure 16) – “…to perform control of flow rates…” ([0131]), “…at individually set flow rates.” ([0134]). The claimed “from the” is met based on the relative flow rates for the illustated plenums.
The Examiner’s grounds for anticipation are based on Kawamorita’s sources (161-163; Figure 3) are either connected or not connected based on the valve states for MFCs 171-173 and/or flow splitter  210; Figure 3. A state of “connection” is when one of the sources 161-163 for either the dilution gas or the processing gas have valve states that are open and exlusive to that gas.
In the event that the Examiner’s grounds for anticipation are not accepted, then:
Sasaki teaches a similar vertical processin apparatus (Figure 2) including alternate means for gas delivery without the use of a flow splitter.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kawamorita to remove Kawamorita’s flow splitter as taught by Sasaki.
Motivation for Kawamorita to remove Kawamorita’s flow splitter as taught by Sasaki is for maintaining constant gas mixing ratios as shown by Sasaki. See at least [0086].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamorita; Shinobu et al.(US 20170253971 A1) in view of Sasaki; Takafumi et al. (US 20120315767 A1). Kawamorita and Sasaki are discussed above. Kawamorita does not teach the structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) of claim 1, wherein the processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) are arranged side by side along a circumferential direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), as claimed by claim 7
Sasaki teaches a similar vertical processin apparatus (Figure 2) including angularly offset supply pipes (60,70; Figure 19A,B) with laterally extending arms having distribution holes (68,72; Figure 19B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kawamorita to angularly offset Kawamorita’s processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and Kawamorita’s dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) as taught by Sasaki.
Motivation for Kawamorita to angularly offset Kawamorita’s processing gas supply pipe (222; Figure 3, 14, 16; 132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and Kawamorita’s dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) as taught by Sasaki is for uniform processing as taught by Sasaki ([0179]).
Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
It is respectfully submitted that the cited references, i.e., Kawamorita and Sasaki, either taken alone or in combination, fail to disclose or suggest at least Features 1 and 2 of amended Claim 1. 
In the Office Action, the Examiner has asserted that the below yellow part (132i+121g/1213a in FIG. 16 as reproduced below, hereinafter, "Pipe X") and the below blue part (133i+122g/1223a in FIG. 16, hereinafter "Pipe Y") in Kawamorita can be compared to the processing gas supply pipe and the dilution gas supply pipe in Claim 1 based on that "Kawamorita's process gas supply pipe and the dilution gas supply pipe are also connected to different gas sources (161-163; Figure 3), and thus, are structurally configured to supply different gases at different times and different compositions."
Referring to FIG. 3 of Kawamorita as reproduced below, all the gas pipes 221-223 should supply the same gas at the same timing. Meanwhile, at different timings, the gas supplied to the gas pipe 221-223 may change as the flow rate controllers 171-173 which are respectively connected to the different gas sources 161-163 change their respective flow rates. Pipes X and Y in FIG. 16 correspond to the chamber 132a and the chamber 133a of FIG. 3, respectively. Therefore, it can be clearly understood that Pipes X and Y are connected to the gas pipes 222 and 223, respectively. In the light of the above, both of Pipes X and Y supply the same mixed gas that has been already formed by mixing different gases at the pipe 190. For example, both of Pipes X and Y supply a first mixed gas (e.g., a mixture of gas A, B and C) at a first timing, and a second mixed gas (e.g., a mixture of gas A, B and C, whose composition is different from that of the first mixed gas) at a second timing.
“
In response, Applicant’s above process arguments are not believed to further distinguish from the structure of the above cited prior art. Applicant’s arguments amount to an intended use position that does not distinguish from the prior art’s structure. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
As stated above, the Examiner’s grounds for anticipation are based on Kawamorita’s sources (161-163; Figure 3) are either connected or not connected based on the valve states for MFCs 171-173 and/or flow splitter  210; Figure 3. A state of “connection” is when one of the sources 161-163 for either the dilution gas or the processing gas have valve states that are open and exlusive to that gas. Further, since Applicant’s as-filed specification does not support an alternative, or any, definition for what constitutes a “connection”, then the Examiner believes that a broadest reasonable interpretation should be applied.
Applicant states:
“
The Examiner appears to compare Pipes X and Y in Kawamorita to the processing gas supply pipe and the dilution gas supply pipe in Claim 1 in view of that Pipe X supplies the first mixed gas at the first timing and Pipe Y supplies the second mixed gas at the second timing. However, it is respectfully submitted that Pipes X and Y in Kawamorita should not be compared to the processing gas supply pipe and the dilution gas supply pipe in amended Claim 1 for the following reasons. The processing gas supply pipe in amended Claim 1 is connected to the supply source of the processing gas (i.e., without being connected to the supply source of the dilution gas), and the dilution gas supply pipe in amended Claim 1 is connected to the supply source of the dilution gas (i.e., without being connected to the supply source of the processing gas). See Feature 1 above. By contrast, Pipes X and Y of Kawamorita are connected to all gas supply sources 161-163, and there is no gas supply source where Pipes X and Y are not connected. Specifically, Pipes X and Y in FIG. 16 correspond to the chamber 132a and the chamber 133a of FIG. 3 above, respectively, and thus Pipes X and Y are connected to all the gas supply sources 161-163 via the pipes 222 and 223. Thus, the hardware structure of Kawamorita is different from the hardware structure of amended Claim 1, and Kawamorita fails to disclose or suggest Feature 1 in amended Claim 1.
“
To reiterate, Applicant’s above process arguments are not believed to further distinguish from the structure of the above cited prior art. Applicant’s arguments amount to an intended use position that does not distinguish from the prior art’s structure. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Again, the Examiner’s grounds for anticipation are based on Kawamorita’s sources (161-163; Figure 3) are either connected or not connected based on the valve states for MFCs 171-173 and/or flow splitter  210; Figure 3. A state of “connection” is when one of the sources 161-163 for either the dilution gas or the processing gas have valve states that are open and exlusive to that gas. Further, since Applicant’s as-filed specification does not support an alternative, or any, definition for what constitutes a “connection”, then the Examiner believes that a broadest reasonable interpretation should be applied.
Applicant states:
“
Furthermore, since the gas introduction structure in amended Claim 1 has Feature 1 and the feature of "a connection portion configured to bring an inside of the processing gas supply pipe into communication with an inside of the dilution gas supply pipe to supply the dilution gas from the dilution gas supply pipe to the processing gas supply pipe," the processing gas supply pipe in amended Claim 1 necessarily supplies the processing gas and the dilution gas simultaneously. That is to say, the hardware structure of the gas introduction structure of amended Claim 1 necessarily implies that the processing gas supply pipe supplies a mixed gas of the processing gas and the dilution gas and the processing gas is diluted with the dilution gas. By contrast, according to the interpretation by the Examiner regarding Kawamorita, both of Pipes X and Y supply the first mixed gas at the first timing and the second mixed gas at the second timing. Thus, it is impossible in Kawamorita that the first mixed gas and the second mixed gas are supplied together or simultaneously. Therefore, a technical concept of a mixture of a gas in Pipe X and a gas in Pipe Y could not be established in Kawamorita. In other words, a person of ordinary skill in the art could not have arrived at such a feature that a gas in Pipe X is diluted with another gas in Pipe Y from Kawamorita. Although Kawamorita discloses different gas sources 161-163, since they are all connected to the single mixing pipe 190 and all of branch pipes 221-223 are connected the gas supply via the mixing pipe 190, the same gas should be supplied in all the branch pipes 221- 223 at a single timing. The flow splitter 210 between the mixing pipe 190 and the branch pipes 221-223 merely supplies the mixed gas to the branch pipes 221-223 while adjusting the ratio of the flow rates of the mixed gases to the predetermined value, and does not change compositions of the mixed gas in the branch pipes 221-223. As such, in the apparatus of Kawamorita, a gas supplied from the Pipe X (which has been allegedly compared to the processing gas in Claim 1) and a gas supplied from the Pipe Y (which has been allegedly compared to the dilution gas in Claim 1) are always the same at a particular timing. Thus, Kawamorita fails to disclose or suggest Feature 2 in amended Claim 1.
“
Applicant’s above arguments argue functional limitations that are believed to be met by Kawamorita. Because Applicant’s as-filed specification does not illustrate or discuss the newly amended limitations, the Examiner believes that the above broadest reasonable interpretation of the amended claims should include a rejection based thereon. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716